PER CURIAM:
Jerry Mack Dorrough, formerly a federal prisoner; appeals the district court’s order denying relief on his “Suit in Equity,” which the district court construed as a 28 U.S.C. § 2241 (2000) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Dorrough v. U.S. Parole Comm’n, No. 8:06-cv01708-PJM (D.Md. July 24, 2006). We deny Dorrough’s motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.